                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ZTE (USA) INC.,                                    Case No. 18-cv-06185-HSG
                                   8                    Plaintiff,                          ORDER GRANTING RENEWED
                                                                                            ADMINISTRATIVE MOTION TO
                                   9             v.                                         SEAL
                                  10     AGIS SOFTWARE DEVELOPMENT LLC,                     Re: Dkt. No. 131
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Plaintiff ZTE (USA) Inc.’s renewed administrative motion to

                                  14   file under seal portions of Plaintiff’s Motion to Supplement the Record and the Declaration of

                                  15   Bradford C. Schulz in support of the Motion to Supplement, as well as Exhibits 1 and 2 to the

                                  16   Declaration of Bradford C. Schulz in their entirety. See Dkt. No. 131. For the reasons articulated

                                  17   below, the Court GRANTS the motion.

                                  18     I.   LEGAL STANDARD
                                  19          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  20   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010). “This standard

                                  21   derives from the common law right ‘to inspect and copy public records and documents, including

                                  22   judicial records and documents.’” Id. (quoting Kamakana v. City & Cnty. of Honolulu, 447 F.3d

                                  23   1172, 1178 (9th Cir. 2006)). “[A] strong presumption in favor of access is the starting point.”

                                  24   Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this strong presumption, the

                                  25   party seeking to seal a document attached to a dispositive motion must “articulate compelling

                                  26   reasons supported by specific factual findings that outweigh the general history of access and the
                                  27   public policies favoring disclosure, such as the public interest in understanding the judicial

                                  28   process” and “significant public events.” Id. at 1178–79 (quotations omitted).
                                   1          However, documents attached to non-dispositive motions are not subject to the same

                                   2   strong presumption of access. See id. at 1179. Because such records “are often unrelated, or only

                                   3   tangentially related, to the underlying cause of action,” parties moving to seal must meet the lower

                                   4   “good cause” standard of Federal Rule of Civil Procedure 26(c). Id. at 1179–80 (quotations

                                   5   omitted). This requires only a “particularized showing” that “specific prejudice or harm will

                                   6   result” if the information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307

                                   7   F.3d 1206, 1210–11 (9th Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of harm,

                                   8   unsubstantiated by specific examples of articulated reasoning” will not suffice. Beckman Indus.,

                                   9   Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (quotations omitted).

                                  10    II.   DISCUSSION
                                  11          Because the documents that Plaintiff seeks to seal relate to a non-dispositive motion, the

                                  12   Court will apply the lower good cause standard. Plaintiff seeks to file under seal Exhibits 1 and 2
Northern District of California
 United States District Court




                                  13   to the Declaration of Bradford C. Schulz in their entirety, as well as the portions of Plaintiff’s

                                  14   Motion to Supplement the Record and the Declaration of Bradford C. Schulz in support of the

                                  15   Motion to Supplement that discuss those two exhibits. See Dkt. No. 131; see also Dkt. No. 106.

                                  16   The Court had previously denied the motion to seal these documents because the parties failed to

                                  17   make the requisite showing of prejudice or harm. See Dkt. No. 124 at 2–3 (citing Phillips, 307

                                  18   F.3d at 1210–11). Instead, the parties relied on their designation of the material as “RESTRICTED

                                  19   – ATTORNEYS’ EYES ONLY.” See id.

                                  20          However, in response to the renewed motion, Defendant AGIS Software Development

                                  21   LLC filed a declaration detailing that these documents contain confidential business and

                                  22   proprietary information relating to the operations of non-party Advanced Ground Information

                                  23   Systems, Inc. (“AGIS Inc.”). See Dkt. No. 136. Exhibits 1 and 2 are deposition transcripts taken

                                  24   in connection with Advanced Ground Information Systems, Inc. v. Life360, Inc., Case No. 9:14-cv-

                                  25   80651-DMM (S.D. Fl.), and contain information about AGIS Inc.’s technology, business

                                  26   strategies, and classified dealings with the government and military, which if public, would place

                                  27   AGIS Inc. in financial risk and give competitors an unfair advantage. Id. at ¶¶ 4–6.

                                  28          Accordingly, the Court finds that the parties have provided good cause for sealing Exhibits
                                                                                          2
                                   1   1 and 2 in their entirety, as well as the portions of Plaintiff’s Motion to Supplement the Record

                                   2   and the Declaration of Bradford C. Schulz in support of the Motion to Supplement that discuss

                                   3   those exhibits, as indicated in the table below. See Apple Inc. v. Samsung Elecs. Co., Ltd., No. 11-

                                   4   CV-01846-LHK, 2012 WL 6115623 (N.D. Cal. Dec. 10, 2012); see also Agency Solutions.Com,

                                   5   LLC v. TriZetto Group, Inc., 819 F. Supp. 2d 1001, 1017 (E.D. Cal. 2011); Linex Techs., Inc. v.

                                   6   Hewlett-Packard Co., No. C 13-159 CW, 2014 WL 6901744 (N.D. Cal. Dec. 8, 2014).

                                   7
                                          Docket Number                Document           Portions Sought           Ruling
                                   8      Public/(Sealed)                                   to be Sealed
                                   9                       Plaintiff’s Renewed Admin. Motion to Seal, Dkt. No. 131
                                        106-8; 106-9; 131-    Exhibits 1–2 to the to the Entire Exhibits    GRANTED:
                                  10    7; and 131-8;         Declaration of Bradford                       confidential business
                                                              C. Schulz filed in support                    information.
                                  11                          of Plaintiff’s Motion to
                                                              Supplement the Record
                                  12
Northern District of California




                                        106-5; 131-4          Excerpts of Plaintiff’s    Pages and lines:   GRANTED:
 United States District Court




                                  13                          Motion to Supplement       1:9–11; 2:20–3:3, confidential business
                                                              the Record                 & n.1; 4:8–12,     information.
                                  14                                                     4:14–16; 4:26–
                                                                                         5:5; 5:16–19;
                                  15                                                     5:21.
                                  16    106-7; 131-6          Excerpts of the            Pages and lines:   GRANTED:
                                                              Declaration of Bradford    1:25–27; 2:5–7.    confidential business
                                  17                          C. Schulz filed in support                    information.
                                                              of the Motion to
                                  18                          Supplement the Record
                                  19

                                  20   III.   CONCLUSION
                                  21          The Court GRANTS Plaintiff’s motion, and pursuant to Civil Local Rule 79-5(f)(1), the
                                  22   documents identified above will remain under seal.
                                  23          IT IS SO ORDERED.
                                  24   Dated: 11/5/2019
                                  25                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  26                                                   United States District Judge
                                  27

                                  28
                                                                                         3
